Citation Nr: 0331068	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957; he died in January 2001.  The appellant is 
his surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision 
rendered by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA), wherein service 
connection for the cause of the veteran's death and 
entitlement to DEA were denied.  
A videoconference hearing was held in April 2003 before the 
undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.


REMAND

Upon review of the record in this case, the Board notes that 
the immediate and ultimate causes of the veteran's death in 
January 2001 were identified in the death certificate as 
acute myocardial infarction, due to, or as a consequence of, 
coronary artery thrombosis.  Coronary artery thrombosis was 
in turn determined to have resulted from, or as a 
consequence of, coronary artery disease.  Other conditions 
identified in the death certificate to have contributed to, 
but were not immediate causes of, death are ischemic 
cardiomyopathy and congestive heart failure.  

The Board further notes that, during the veteran's lifetime, 
the VA granted service connection for the residual effects 
of an injury to the left knee, status post total knee 
arthroplasty and assigned a rating.

Essentially, the appellant in this case maintains that, 
because the decedent veteran could not move about or 
convalesce sufficiently after the knee surgery, or exercise 
adequately during his lifetime due to a service-connected 
disability of the left knee, the disability of the knee 
should be deemed to have materially contributed to the 
veteran's heart conditions ultimately triggering death.  In 
an April 2001 letter, Stacy F. Davis, M.D., Assistant 
Professor of Medicine and Medical Director of the Heart 
Transplantation Program at Vanderbilt University Medical 
Center, opined: "It is as likely, as not likely that [the 
veteran's] service connected disability contributed to his 
death."  However, the record does not provide for further 
explanation or elaboration as to the bases or rationale for 
this opinion.

Moreover, the record indicates that the appellant reported 
that the veteran "died at home" and was taken by ambulance 
to Methodist Hospital of McKenzie, in McKenzie, Tennessee.  
The death certificate notes that the veteran was pronounced 
dead at Methodist Hospital in McKenzie, Tennessee.  However, 
the record does not provide for any evidence of care or 
treatment of the veteran after he was taken to Methodist 
Hospital of McKenzie and eventually pronounced dead.   

To ensure that VA has met its duty to assist the appellant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO shall obtain the medical 
records of Methodist Hospital of 
McKenzie, at 116 Hospital Drive, 
McKenzie, Tennessee 38201, pertaining to 
the hospitalization and any treatment or 
care of the veteran leading up to the 
time the veteran was pronounced dead. 

2.  The RO shall obtain a medical 
opinion of Dr. Stacy F. Davis, at 
Vanderbilt University Medical Center, 
Nashville, Tennessee 37232.  In 
particular, Dr. Davis should first be 
furnished with a complete copy of the 
veteran's claim folder, and his opinion 
should clarify and further elaborate on 
the bases or rationale for his previous 
opinion in April 2001 that, "It is as 
likely, as not likely that [the 
veteran's] service connected disability 
contributed to his death."  

3.  The records obtained from the 
Methodist Hospital of McKenzie and any 
opinion and/or other related medical 
documentation submitted by Dr. Davis 
shall be associated with the veteran's 
claims folder.
 
4.  Following the receipt by the RO of 
the records of Methodist Hospital of 
McKenzie and any opinion and/or other 
related medical documentation from Dr. 
Davis, and after any action or actions 
required by the submittal of information 
or evidence by the appellant or 
expiration of the appropriate time for 
the appellant to furnish any such 
information or evidence, the RO should 
review all evidence associated with the 
claims folder subsequent to November 
2002, when the SOC was issued.  If the 
decision remains in any manner adverse 
to the appellant, she should be 
furnished with a Supplemental Statement 
of the Case and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Board's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

The appellant need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
No inferences as to the ultimate disposition of this claim 
should be made.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


